Title: From Richard Kidder Meade to William Lord Stirling Alexander, 12 September 1780
From: Meade, Richard Kidder
To: Alexander, William Lord Stirling


                        

                            
                            My Lord
                            Head Quaiters 12th Septr 1780
                        
                        His Excellency is this moment going out—He desires me to observe that he approves the instructions you sent
                            for his perusal, & only wishes you to add to them, that in case the Enemy should make a move up the River, that
                            the Officers may give notice immediately to the Commanding officer at Dobbes’s. I am your Lordship’s Mo. Obet hum. Servt 
                        
                            R.K. Meade A.D.C.

                        
                    